Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-4-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 12-30-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/843,949, U.S. Patent No. 10,225,802, and U.S. Patent No.10,231,281 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1-20 are allowable because the applicant' s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
A method, comprising: 
controlling, by a network device of a wireless communication network, activation of a retry functionality for an idle mode of a device that employs the wireless communication, wherein the network device is operatively coupled to a processor; and 
controlling, by the network device, a retry threshold value that limits a number of times the device is able to request usage of a device value for a parameter of the idle mode after having been previously instructed by the network device to use a network value for the parameter.

Independent Claim 10. 
A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
controlling activation of a retry functionality for an idle mode of a device in association with operation of the device using a wireless communication; and 
controlling a retry threshold value that limits a number of times the device is permitted to request usage of a device value for a parameter of the idle mode after having been previously instructed, by a network device of the wireless communication network, to use a network value for the parameter.


Independent Claim 18. 
A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
controlling activation of a retry functionality for an idle mode of a device in association with usage of a wireless communication by the device; and 
setting a retry threshold represented by retry threshold data that limits a number of times the device is capable of requesting usage of a device value for a parameter of the idle mode after having been previously instructed, by a network device of the wireless communication network, to use a network value for the parameter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alpert (US 2009/0180451 A1) discloses a novel and useful apparatus for and method of coordinating the allocation of transmission and reception availability and/or unavailability periods for use in a communications device incorporating collocated multiple radios. The mechanism provide both centralized and distributed coordination to enable the coordination (e.g., to achieve coexistence) of multiple radio access 

Newberg (US 2013/0279375 A1) discloses a method and apparatus for enabling interoperability between a broadband network and a narrowband network includes an interworking server maintaining at least one virtual narrowband site, each comprising a plurality of virtual narrowband channels known by a controlling server within the narrowband network, wherein each virtual narrowband channel, when assigned by the controlling server, represents a corresponding set of broadband resources. A first broadband device coupled to the broadband network is associated with a first virtual narrowband site. The interworking server further exchanges signaling with the controlling server to enable communications by the first broadband device using a set of broadband resources corresponding to a first virtual narrowband channel of the first virtual narrowband site, wherein the first virtual narrowband channel is assigned by the 

Shaw (US 9,307,439 B2) discloses management of a network by adjusting timer settings and/or retry criteria. For example, communications and management from an end-to-end perspective of entities in a network may be conducted; timers and/or retry criteria may be adjusted dynamically based on network traffic load; timers and/or retry criteria may be adjusted dynamically based on overload conditions; feedback mechanisms may be implemented to allow downstream network elements to inform upstream network elements about the health status and/or load condition of the network; and/or differentiated timer and retry criteria/mechanisms may be implemented {Figs. 1-3}.

Ahluwalia (US 10,681,512 B2, same assignee) discloses a proactive device initiated mechanism for notifying a network device regarding device supported machine-type communication (MTC) features. In one embodiment, a method is provided that includes identifying, by a device comprising a processor, machine-type communication related parameters of the device using a subscriber identity module application stored on a subscriber identity module card of the device. The method can further include generating, by the device using the subscriber identity module application, parameter information that identifies the machine-type communication related parameters of the device based on the identifying, and sending, by the device, the parameter information 

Gnuschke (US 2010/0029331 A1) discloses systems and methods for programming and/or activating a subscriber identity module (SIM) enabled analog telephone adapter (ATA) device. A component activates and/or programs a SIM-enabled ATA module. Additionally, a component is provided that communicates with a network, such that the activation/programming component enables functionality of the SIM-ATA device by programming and/or activating the SIM-enabled module via the network. Separate components can effectuate activating and programming the SIM-ATA module {Figs.2, 5-7}.

Gree (US 8,929,812 B2) discloses a method of controlling a near field communications (NFC) system, including: reading a number of low power iterations N from a memory; performing N low power polls; performing a normal power poll. Further, various exemplary embodiments relate to a method of controlling a near field communications (NFC) system, including: performing a low power poll of a tag; detecting a tag; initiating a first activation of the detected tag; receiving an indication that the first activation fails; reading a number of retries N from a memory; performing a second activation {Figs.2-3}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464